DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

I. REJECTIONS BASED ON PRIOR ART
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over McNair (US Patent 10,586,617) in view of Moreau et al. (US Pub.: 2004/0128369).

McNair teaches/suggests a computer system, comprising: having a patient record network, the patient record network associated with one or more patient record servers configured for storing electronic health records for a plurality of patients (e.g. associated with electronic health record information system having records of patients); a memory comprising computer-executable instructions that, when executed by a processor, cause the processor to at least: access based at least in part on identifying information associated with the patient record network (e.g. associated with requesting server for data that was identified),  operating with the patient record servers; operating with the patient record network using a set of test patient credentials (e.g. associated with accessing user-access permissions/authentication information, user credentials, location of user); and operating with the patient record network, having the patient record network as a supported patient record network; and operating with the supported patient record network (Fig. 1A; col. 16, l. 6 to col. 7, l. 12; col. 20, ll. 24-25; col. 21, ll. 4-7; col. 28, ll. 35-46; and col. 34, ll. 6-45)
McNair does not teach the computer system, comprising 
a first user interface configured to receive a gateway identifier corresponding to a gateway, the gateway associated with one or more servers configured for providing services; 
access a gateway conformance statement associated with the gateway, the gateway conformance statement defining characteristics and capabilities of the one or more servers; 
perform a configuration test of one or more capabilities of the gateway using the gateway conformance statement; and 
in accordance with a determination that the gateway passes the configuration test, add the gateway to a list of supported gateways; and 
a second user interface configured to present the list of supported gateways.
Moreau teaches/suggests a computer system, comprising: a first user interface configured to receive a gateway identifier (e.g. associated with interface receiving message wishing to use services provided by server computer) corresponding to a gateway, the gateway associated with one or more servers configured for providing services (e.g. as it is obvious and/or well-known for computer communication network to include corresponding gateway(s) that are couple to the server computer as the server computer is access for providing corresponding service(s)); access a gateway conformance statement (e.g. associated with service description document being accessed) associated with the gateway, the gateway conformance statement defining characteristics and capabilities of the one or more servers (e.g. associated with the service description document defining protocol and functionality); perform a configuration test of one or more capabilities of the gateway using the gateway conformance statement (e.g. associated with testing protocol and function: [0245]; and [0253]); and in accordance with a determination that the gateway passes the configuration test, add the gateway to a list of supported gateways (e.g. associated with adding of protocol of network to a list of protocols usable for executing of service provided by the server computer: [0288]); and a second user interface configured to present the list of supported gateways (e.g. associated with obtaining list of protocols usable: [0295]) (Fig. 2; [0004]; [0091]; [0108]-[0111]; [0136]; [0213]; [0240]-[0253]; and [0284]-[0296])
It would have been obvious for one of ordinary skill in this art, before the effective filing date of the claimed invention, to include Moreau’s testing operations into McNair’s computer system for the benefit of simplifying the adding of protocol to a server or client computer (Moreau, [0213]) to obtain the invention as specified in claim 1.

As per claim 2, McNair and  Moreau teach/suggest all the claimed features of claim 1 above, where McNair and  Moreau further teach/suggest the computer system comprising wherein performing the configuration test of the one or more capabilities comprises: validating one or more capabilities; and validating one or more characteristic of the patient record gateway (McNair, Fig. 1A; col. 16, l. 6 to col. 7, l. 12; col. 20, ll. 24-25; col. 21, ll. 4-7; col. 28, ll. 35-46; col. 34, ll. 6-45; and  Moreau Fig. 2; [0004]; [0091]; [0108]-[0111]; [0136]; [0213]; [0240]-[0253]; [0284]-[0296]).

McNair and  Moreau teach/suggest all the claimed features of claim 2 above, where McNair and  Moreau further teach/suggest the computer system comprising wherein the memory includes additional computer-executable instructions that, when executed by the processor, further cause the processor to at least: parse the gateway conformance statement based at least in part on results of the configuration test (e.g. it is well-known and/or obvious for XML to include parsing); and define a gateway schema for the patient record gateway based at least in part on parsing the gateway conformance statement (McNair, Fig. 1A; col. 16, l. 6 to col. 7, l. 12; col. 20, ll. 24-25; col. 21, ll. 4-7; col. 28, ll. 35-46; col. 34, ll. 6-45; and  Moreau Fig. 2; [0004]; [0091]; [0108]-[0111]; [0136]; [0156]-[0158]; [0175]-[0181]; [0213]; [0240]-[0253]; [0284]-[0296]), wherein it would have been obvious for the resulting combination of the references to further teaches/suggests he above claimed features.

As per claim 4, McNair and  Moreau teach/suggest all the claimed features of claim 3 above, where McNair and  Moreau further teach/suggest the computer system comprising wherein the gateway schema defines a protocol for authorization of a patient and retrieval, by the patient using a user device, of a portion of an electronic health record of the patient that is hosted by the patient record gateway (McNair, Fig. 1A; col. 16, l. 6 to col. 7, l. 12; col. 20, ll. 24-25; col. 21, ll. 4-7; col. 28, ll. 35-46; col. 34, ll. 6-45; and  Moreau Fig. 2; [0004]; [0091]; [0108]-[0111]; [0136]; [0156]-[0158]; [0175]-[0181]; [0213]; [0240]-[0253]; [0284]-[0296]), wherein it would have been obvious for the resulting combination of the references to further teaches/suggests he above claimed features.

As per claim 5, McNair and  Moreau teach/suggest all the claimed features of claim 1 above, where McNair and  Moreau further teach/suggest the computer system comprising wherein accessing the gateway conformance statement comprises requesting the gateway conformance statement from the patient record gateway and receiving the gateway conformance statement from the patient record gateway (McNair, Fig. 1A; col. 16, l. 6 to col. 7, l. 12; col. 20, ll. 24-25; col. 21, ll. 4-7; col. 28, ll. 35-46; col. 34, ll. 6-45; and  Moreau Fig. 2; [0004]; [0091]; [0108]-[0111]; [0136]; [0156]-[0158]; [0175]-[0181]; [0213]; [0240]-[0253]; [0284]-[0296]), wherein it would have been obvious for the resulting combination of the references to further teaches/suggests he above claimed features.

As per claim 6, McNair and  Moreau teach/suggest all the claimed features of claim 1 above, where McNair and  Moreau further teach/suggest the computer system comprising wherein the patient record gateway comprises a test version of the patient record gateway that operates in a test environment (McNair, Fig. 1A; col. 16, l. 6 to col. 7, l. 12; col. 20, ll. 24-25; col. 21, ll. 4-7; col. 28, ll. 35-46; col. 34, ll. 6-45; and  Moreau Fig. 2; [0004]; [0091]; [0108]-[0111]; [0136]; [0156]-[0158]; [0175]-[0181]; [0213]; [0240]-[0253]; [0284]-[0296]), wherein it would have been obvious for the resulting combination of the references to further teaches/suggests he above claimed features.

As per claim 7, McNair and  Moreau teach/suggest all the claimed features of claim 6 above, where McNair and  Moreau further teach/suggest the computer system McNair, Fig. 1A; col. 16, l. 6 to col. 7, l. 12; col. 20, ll. 24-25; col. 21, ll. 4-7; col. 28, ll. 35-46; col. 34, ll. 6-45; and  Moreau Fig. 2; [0004]; [0013]; [0091]; [0108]-[0111]; [0136]; [0156]-[0158]; [0175]-[0181]; [0213]; [0240]-[0253]; [0284]-[0296]), wherein it would have been obvious for the resulting combination of the references to further teaches/suggests he above claimed features.

As per claim 8, claim 8 is rejected in accordance to the same rational and reasoning as the above rejection of claim 1.

As per claim 9, McNair and  Moreau teach/suggest all the claimed features of claim 8 above, where McNair and  Moreau further teach/suggest the computer-implemented method comprising wherein performing the configuration test of the plurality of capabilities comprises instructing a test harness to perform the configuration test by simulating authorization of a test patient using the set of test patient credentials and simulating retrieval of a test electronic health record associated with the set of test patient credentials (McNair, Fig. 1A; col. 16, l. 6 to col. 7, l. 12; col. 20, ll. 24-25; col. 21, ll. 4-7; col. 28, ll. 35-46; col. 34, ll. 6-45; and  Moreau Fig. 2; [0004]; [0013]; [0091]; [0108]-[0111]; [0136]; [0156]-[0158]; [0175]-[0181]; [0213]; [0240]-[0253]; [0284]-[0296]), 

As per claim 10, McNair and  Moreau teach/suggest all the claimed features of claim 8 above, where McNair and  Moreau further teach/suggest the computer-implemented method further comprising providing a user interface for presentation at a user device, the user interface comprising the list of supported patient record gateways (McNair, Fig. 1A; col. 16, l. 6 to col. 7, l. 12; col. 20, ll. 24-25; col. 21, ll. 4-7; col. 28, ll. 35-46; col. 34, ll. 6-45; and  Moreau Fig. 2; [0004]; [0013]; [0091]; [0108]-[0111]; [0136]; [0156]-[0158]; [0175]-[0181]; [0213]; [0240]-[0253]; [0284]-[0296]), wherein it would have been obvious for the resulting combination of the references to further teaches/suggests he above claimed features.

As per claim 11, McNair and  Moreau teach/suggest all the claimed features of claim 8 above, where McNair and  Moreau further teach/suggest the computer-implemented method comprising wherein the patient record gateway is one of a plurality of patient record gateways provided by a patient record vendor, each patient record gateway of the plurality of patient record gateways associated with a particular gateway conformance statement (McNair, Fig. 1A; col. 16, l. 6 to col. 7, l. 12; col. 20, ll. 24-25; col. 21, ll. 4-7; col. 28, ll. 35-46; col. 34, ll. 6-45; and  Moreau Fig. 2; [0004]; [0013]; [0091]; [0108]-[0111]; [0136]; [0156]-[0158]; [0175]-[0181]; [0213]; [0240]-[0253]; [0284]-[0296]), wherein it would have been obvious for the resulting combination of the references to further teaches/suggests he above claimed features.

As per claim 12, McNair and  Moreau teach/suggest all the claimed features of claim 8 above, where McNair and  Moreau further teach/suggest the computer-implemented method comprising wherein the one or more patient record servers are further configured for outputting electronic health record information in accordance with one or more predefined standards (McNair, Fig. 1A; col. 16, l. 6 to col. 7, l. 12; col. 20, ll. 24-25; col. 21, ll. 4-7; col. 28, ll. 35-46; col. 34, ll. 6-45; and  Moreau Fig. 2; [0004]; [0013]; [0091]; [0108]-[0111]; [0136]; [0156]-[0158]; [0175]-[0181]; [0213]; [0240]-[0253]; [0284]-[0296]), wherein it would have been obvious for the resulting combination of the references to further teaches/suggests he above claimed features.

As per claim 13, McNair and  Moreau teach/suggest all the claimed features of claim 12 above, where McNair and  Moreau further teach/suggest the computer-implemented method comprising wherein the one or more predefined standards comprises the Fast Healthcare Interoperability Resources (FHIR®) standard (McNair, Fig. 1A; col. 16, l. 6 to col. 7, l. 12; col. 20, ll. 24-25; col. 21, ll. 4-7; col. 28, ll. 35-46; col. 34, ll. 6-45; col. 47, ll. 45-47; and  Moreau Fig. 2; [0004]; [0013]; [0091]; [0108]-[0111]; [0136]; [0156]-[0158]; [0175]-[0181]; [0213]; [0240]-[0253]; [0284]-[0296]), wherein it would have been obvious for the resulting combination of the references to further teaches/suggests he above claimed features.

As per claim 14, McNair and  Moreau teach/suggest all the claimed features of claim 8 above, where McNair and  Moreau further teach/suggest the computer-McNair, Fig. 1A; col. 16, l. 6 to col. 7, l. 12; col. 20, ll. 24-25; col. 21, ll. 4-7; col. 28, ll. 35-46; col. 32, ll. 35-38; col. 34, ll. 6-45; and  Moreau Fig. 2; [0004]; [0013]; [0091]; [0108]-[0111]; [0136]; [0156]-[0158]; [0175]-[0181]; [0213]; [0240]-[0253]; [0284]-[0296]), wherein it would have been obvious for the resulting combination of the references to further teaches/suggests he above claimed features.

As per claim 15, McNair and  Moreau teach/suggest all the claimed features of claim 8 above, where McNair and  Moreau further teach/suggest the computer-implemented method comprising wherein performing the configuration test comprises: verifying connectivity of the one or more patient record servers of the patient record gateway using the gateway conformance statement; verifying conformance of the patient record gateway with one or more predefined standards for patient record storage and transmission based at least in part on the gateway conformance statement; and simulating authorization of a user device by the patient record gateway based at least in part on test patient credentials (McNair, Fig. 1A; col. 16, l. 6 to col. 7, l. 12; col. 20, ll. 24-25; col. 21, ll. 4-7; col. 28, ll. 35-46; col. 34, ll. 6-45; and  Moreau Fig. 2; [0004]; [0013]; [0091]; [0108]-[0111]; [0136]; [0156]-[0158]; [0175]-[0181]; [0213]; [0240]-[0253]; [0284]-[0296]), wherein it would have been obvious for the resulting combination of the references to further teaches/suggests he above claimed features.

As per claim 16, McNair and  Moreau teach/suggest all the claimed features of claim 8 above, where McNair and  Moreau further teach/suggest the computer-implemented method comprising wherein performing the configuration test comprises: identifying one or more resources associated with the patient record gateway based at least in part on the gateway conformance statement, the one or more resources being available at the one or more patient record servers of the patient record gateway; and parsing the gateway conformance statement to create one or more gateway schemas for accessing patient record data from the one or more resources (e.g. it is well-known and/or obvious for XML to include parsing) (McNair, Fig. 1A; col. 16, l. 6 to col. 7, l. 12; col. 20, ll. 24-25; col. 21, ll. 4-7; col. 28, ll. 35-46; col. 34, ll. 6-45; and  Moreau Fig. 2; [0004]; [0013]; [0091]; [0108]-[0111]; [0136]; [0156]-[0158]; [0175]-[0181]; [0213]; [0240]-[0253]; [0284]-[0296]), wherein it would have been obvious for the resulting combination of the references to further teaches/suggests he above claimed features.

As per claim 17, McNair and  Moreau teach/suggest all the claimed features of claim 16 above, where McNair and  Moreau further teach/suggest the computer-implemented method comprising wherein performing the configuration test further comprises: accessing the one or more resources to obtain test patient record data in accordance with the one or more gateway schemas; and comparing the test patient data obtained from the one or more resources with a user data standard specification for patient record storage on a user device (McNair, Fig. 1A; col. 16, l. 6 to col. 7, l. 12; col. 20, ll. 24-25; col. 21, ll. 4-7; col. 28, ll. 35-46; col. 34, ll. 6-45; and  Moreau Fig. 2; 

As per claim 18, McNair teaches/suggests one or more computer-readable media comprising computer-executable instructions that, when executed by one or more computer systems, cause the one or more computer systems to perform operations, comprising: operating with a patient record network by at least: operating with one or more patient record servers of the patient record network, operating with the one or more patient record servers; operating with the patient record network having patient record storage; operating with the patient record network, operating with the one or more patient record servers of the patient record network; and accessing patient record data from the one or more patient record servers (Fig. 1A; col. 16, l. 6 to col. 7, l. 12; col. 20, ll. 24-25; col. 21, ll. 4-7; col. 28, ll. 35-46; col. 34, ll. 6-45)
McNair does not teach one or more computer-readable media comprising computer-executable instructions that, when executed by one or more computer systems, cause the one or more computer systems to perform operations, comprising: 
performing a configuration test of a gateway by at least: 
verifying connectivity of servers of the gateway based at least in part on a gateway conformance statement, the gateway conformance statement defining characteristics and capabilities of the servers; 
verifying conformance of the gateway with one or more global standards for storage and transmission based at least in part on the gateway conformance statement; 

parsing the gateway conformance statement to create one or more gateway schemas for accessing the servers; and 
generating a notification comprising a result of the configuration test.
Moreau teaches/suggests one or more computer-readable media comprising computer-executable instructions that, when executed by one or more computer systems, cause the one or more computer systems to perform operations, comprising: performing a configuration test of a gateway by at least: verifying connectivity of servers of the gateway based at least in part on a gateway conformance statement, the gateway conformance statement defining characteristics and capabilities of the servers (e.g. associated with the service description document defining protocol and functionality); verifying conformance of the gateway with one or more global standards for storage and transmission based at least in part on the gateway conformance statement (e.g. associated with Internet type architecture being global standards); identifying one or more resources associated with the gateway based at least in part on the gateway conformance statement, the one or more resources being available at the servers of the gateway; and parsing the gateway conformance statement to create one or more gateway schemas (e.g. associated with XML-Schema: [0156]; and [0158]) for accessing the servers (e.g. it is well-known and/or obvious for XML to include parsing); and generating a notification comprising a result of the configuration test (Fig. 2; [0004]; 
It would have been obvious for one of ordinary skill in this art, before the effective filing date of the claimed invention, to include Moreau’s testing operations into McNair’s computer system for the benefit of simplifying the adding of protocol to a server or client computer (Moreau, [0213]) to obtain the invention as specified in claim 18.

As per claim 19, McNair and  Moreau teach/suggest all the claimed features of claim 18 above, where McNair and  Moreau further teach/suggest the one or more computer-readable media comprising wherein performing the configuration test further comprises: accessing the one or more patient record servers to obtain test patient record data in accordance with the one or more gateway schemas; and comparing the test patient data obtained from the one or more patient record servers with a user data standard specification for patient record storage on a user device (McNair, Fig. 1A; col. 16, l. 6 to col. 7, l. 12; col. 20, ll. 24-25; col. 21, ll. 4-7; col. 28, ll. 35-46; col. 34, ll. 6-45; and  Moreau Fig. 2; [0004]; [0013]; [0091]; [0108]-[0111]; [0136]; [0156]-[0158]; [0175]-[0181]; [0213]; [0240]-[0253]; [0284]-[0296]), wherein it would have been obvious for the resulting combination of the references to further teaches/suggests he above claimed feature.

As per claim 20, McNair and  Moreau teach/suggest all the claimed features of claim 18 above, where McNair and  Moreau further teach/suggest the one or more computer-readable media comprising wherein performing the configuration test further comprises simulating authorization of a user device by the patient record gateway based at least in part on a set of test patient credentials (McNair, Fig. 1A; col. 16, l. 6 to col. 7, l. 12; col. 20, ll. 24-25; col. 21, ll. 4-7; col. 28, ll. 35-46; col. 34, ll. 6-45; and  Moreau Fig. 2; [0004]; [0013]; [0091]; [0108]-[0111]; [0136]; [0156]-[0158]; [0175]-[0181]; [0213]; [0240]-[0253]; [0284]-[0296]), wherein it would have been obvious for the resulting combination of the references to further teaches/suggests he above claimed feature.

II. CLOSING COMMENTS

CONCLUSION
STATUS OF CLAIMS IN THE APPLICATION
The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P.  707.07(i):
CLAIMS REJECTED IN THE APPLICATION
Per the instant office action, claims 1-20 have received a first action on the merits and are subject of a first action non-final.
    
DIRECTION OF FUTURE CORRESPONDENCES
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN KUAN LEE whose telephone number is (571)272-0671.  The examiner can normally be reached on Monday-Friday.				
IMPORTANT NOTE
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/CHUN KUAN LEE/Primary Examiner
Art Unit 2181                                                                                                                                                                                                        March 21, 2022